Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 12, 14, and 23, drawn to a composition in the reply filed on 5/13/2021 is acknowledged.
Applicant’s election without traverse of all 100 genes of Table II for the specific selection of 10 or more genes in the reply filed on 5/13/2021 is acknowledged.

Status of the Claims
Claims 1-10, 12, 14, and 23 are pending in the application. Claim 14 is withdrawn, as the applicant has elected the 100 genes in Table II and did not elect from Table 1. Claims 1-10, 12, and 23 are under examination.

Information Disclosure Statement
The references in the “Information Disclosure Statement by Applicant” forms dated 5/14/2020 and 11/15/2019 have been considered by the examiner. The references submitted in the “First Information Disclosure Statement” (dated 11/15/2019) under “Documents Discussed in Search Reports” have already been considered because the references are present in the Information Disclosure Statement by Applicant on 11/15/2019.


Improper Markush Rejection
Claims 1-10, 12, and 23 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980)
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property".
In the instant case, the genes do not share any common structural element that is essential to the asserted utility of being associated with lung cancer. The different genes are from different parts of the human genome and are composed of different nucleic acids, which encode structurally and functionally different proteins. 
For example, IL4, LOC728533, NDUFAF2, and PTGDR (located in Table 2) are located in different parts of the genome and encode structurally and functionally different proteins. IL4 encodes interleukin 4 and is encoded on chromosome 5, but PTGDR encodes a member of the G protein-coupled receptor (GPCR) superfamily and is found on chromosome 14. Likewise, LOC728533 is a pseudogene on chromosome 19 (NCBI: “PREDICTED: Homo sapiens similar 
The mere fact that polynucleotide fragments are derived from the same source is not sufficient to meet the criteria for unity of invention. The polynucleotides fail to share a common property or activity and fail to share a common structure. Since neither of these two requirements is met, the group of polynucleotide molecules claimed does not meet the requirement of unity of invention (a priori).
The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with lung cancer. Furthermore, it is not clear from their very nature or from the prior art that the members possess a common property mainly responsible for their function in the claimed relationship. Thus, when considering the different genes recited in the alternative, as recited in the rejected claims, there does not appear to be any common structure related to the function of the genes in the claims.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Remarks
 	Applicant argues that because the alternatives recited in the claim share the common structure of being nucleic acids.  The fact that the alternatives are nucleic acids per se does not 
 	MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property."  Here, it is not clear from their very nature as nucleic acids that they all possess the common property of being useful for diagnosing lung cancer, since not all nucleic acids would be expected to have this property.  Furthermore, it is not clear from the prior art that each of the alternatives possess this property.  The rejection is maintained. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
 	Here, the claim recites the generic place holder “an apparatus” and a function “for the collection of at least one biological fluid or tissue” and the claim does not modify the apparatus with any structure.  The further defining of the sample in no way provides any structure for the apparatus.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The specification states that the “The “sample” or “biological sample” as used herein means any biological fluid or tissue that contains immune cells and/or cancer cells” (page 34, lines 9-11). The specification also states that in one embodiment “the biological sample is whole 
 	None of these portions of the specification define a structure for the apparatus.  
In the interest of compact prosecution, “an apparatus for the collection of at least one biological fluid or tissue” is interpreted under the broadest reasonable interpretation as any instrument, tube, kit, or needle to collect any biological fluid or tissue that contains immune cells and/or cancer cells according to the specification definition of “sample” (page 34, lines 9-11).

Response to Remarks
 	Applicant states that the amended claim should not be interpreted under 112(f) but the examiner cannot agree because the claim recites the generic place holder “an apparatus” and a function “for the collection of at least one biological fluid or tissue” and the claim does not modify the apparatus with any structure.  The further defining of the sample in no way provides any structure for the apparatus.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is confusing when it refers to a composition comprising “a set of nucleotides or ligands, said set consisting of at least 10 cDNA polynucleotides or oligonucleotides” because it is unclear how a cDNA or an oligonucleotide can be a “nucleotide” since cDNA and oligonucleotides are made up of multiple nucleotides joined together and no cDNA or oligonucleotide is a “nucleotide,” per se.  
 	Claims 2-3 are indefinite because the “cDNA ligand” lacks proper antecedent basis since the claim does not previously require a cDNA ligand, per se, but recites a set consisting of cDNA polynucleotides or oligonucleotides.  It’s unclear if the cDNA ligand is something different from the cDNA polynucleotide or oligonucleotide.  
Regarding claim 23, claim limitation “an apparatus for the collection of at least one biological fluid or tissue” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 


Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	In the interest of compact prosecution, “an apparatus for the collection of at least one biological fluid or tissue” is interpreted under the broadest reasonable interpretation as any instrument, tube, kit, or needle to collect any biological fluid or tissue that contains immune cells and/or cancer cells according to the specification definition of “sample” (page 34, lines 9-11).
Response to Remarks
Applicant states that the amended claim should not be interpreted under 112(f) but the examiner cannot agree because the claim recites the generic place holder “an apparatus” and a 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013). 
The claim(s) recite(s) a composition comprising at least 10-100 “cDNA” polynucleotides or “cDNA” oligonucleotides that hybridize to genes.  The claims are sufficiently broad such that Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117.  This judicial exception is not integrated into a practical application because they convey the same genetic information as their naturally occurring counterparts. In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 2014, the CAFC further (regarding a claim directed to a pair of primers) stated “In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here—the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.”

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply placing a product of nature into a 
Claims 4 and 5 recite that the composition comprises a capture oligonucleotide.  However, the generic recitation of “capture oligonucleotide” does not distinguish from naturally occurring sequences. Likewise, a substrate (claims 6-7) does not add significantly more, as a substrate is merely a nominal or token extra solution component of the claim and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  Claim 23 recites a kit with the polynucleotides and an apparatus for sample collection. However, an apparatus for sample collection does not add significantly more as an apparatus for sample collection is merely a nominal or token extra solution component of the claim. Accordingly, these general recitations do not add significantly more to the claimed naturally occurring fragments to distinguish them from what occurs in nature. 

Response to Remarks

 	Applicant argues that a cDNA does not include intronic regions and is distinct from the DNA from which it was derived.  However, this is not persuasive because the instant claims do not require full length cDNA, but instead molecules that hybridize to any portion of the transcript, and thus the claims still encompass naturally occurring fragments.  The rejection is updated to address the amended claims and maintained. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEB catalog (1998/1999), pp. 121, 284.
Examiner’s note: As recited in the instant application, “for diagnosing the existence or evaluating the progression of a lung cancer in a mammalian subject” is an intended use for the composition, and it therefore does not limit the claim. Per MPEP 2111.02(II), “[D]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference”. Here, the intended use does not result in a structural difference for the composition.

The NEB catalog offered for sale a random primer mix of 6, 9, 12 and 24 mer primers.  As the calculation below shows, about 3.2 x 108 molecules of every single 12-mer are present in each tube of 12 mer nucleotides.  No calculation is provided for the 6 or 9 mers as they will necessarily contain more of every n-mer than that calculated for the 12 mer.  With regard to the 24mers, about 9 molecules of every 24 mer are statistically expected to be present in each tube,  
a.             Molecular weight of 12-mer:


b.             Total number of possible 12-mers:
412 = 1.6 x 107 molecules

c.             How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules

d.             How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial

e.             Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol

f.              Total number of possible 24-mers:
424 = 2.8 x 1014 molecules

g.             How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules

h.             How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules / 2.8 x 1014 molecules  = 9 molecules/vial
 

The claims encompass a very large genus of possible nucleic acids with no particular base composition or length, as the claims recite hybridizing to “a different gene, gene fragment, gene transcript or expression product”.  The teachings of the NEB catalog vials will inherently and necessarily contain at least the100 nucleotides or oligonucleotides encompassed by the broadly claimed recitation and would necessarily hybridize any gene (gene composition), as a complete set of oligonucleotides are present.
Response to Remarks
 	Applicant argues that the NEB catalog describes far more individual sequences than what is currently claimed.  Applicant is arguing a feature that is not claimed.  However, the current comprising a set which consists of molecules that hybridize to 10 or more of the recited genes (all 100 elected for prosecution) has no limitation on the number of molecules within the compositions.  See MPEP 2111, in particular the discussion of In re Crish.  

Claim(s) 1, 2, 8, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor (U.S. Patent No.: US 6,582,908).
Examiner’s note: As recited in the instant application, “for diagnosing the existence or evaluating the progression of a lung cancer in a mammalian subject” is an intended use for the composition, and it therefore does not further limit the claim. 

Regarding claims 1, 8, 9, 10, and 12, Fodor teaches a nucleic acid array that has a complete set of oligonucleotide sequences with every possible 10-mer (claim 5). As the oligonucleotide sequences has every possible 10-mer, these oligonucleotide sequences would anticipate at least 100 oligonucleotides, wherein the oligonucleotides hybridizes to a different gene, gene fragment, gene transcript or expression product in a sample of the 100 genes of Table II, as the claims encompass a very large genus of possible nucleic acids. The oligonucleotides taught in Fodor would necessarily hybridize any gene (gene composition), as a complete set of oligonucleotides are present.

	Regarding claim 2, Fodor teaches that detectable labels are known in the art. Fodor teaches that direct labels are detectable labels directly attached to or incorporated into the target 

Response to Remarks
 	Applicant argues that the Fodor describes far more individual sequences than what is currently claimed.  Applicant is arguing a feature that is not claimed.  However, the current claim construction of a composition comprising a set which consists of molecules that hybridize to 10 or more of the recited genes (all 100 elected for prosecution) has no limitation on the number of molecules within the compositions.  See MPEP 2111, in particular the discussion of In re Crish.  



The rejection of claim(s) 1, 2, 4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiss (Geiss et al. (2008) Nature Biotechnology 26(3): 317-325) is WITHDRAWN because the rejection relied on the total RNA sample of Geiss.  The newly added claim limitation of a cDNA polynucleotide or oligonucleotide adds the requirement that the polynucleotides or oligonucleotides that hybridize to the genes are DNA, and so RNA does not anticipate the currently claimed composition.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (U.S. Patent No.: US 6,582,908) in view of Ahern (Ahern (1995) The Scientist 9(15): 1-5).
The teachings of Fodor as they are given previously in this office action are fully incorporated here.  Additionally Fodor teaches nucleic acids can isolated from a tissue sample from an organism.  Fodor does not specifically teach an apparatus for obtaining such a sample, but it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the composition taught by Fodor so as to have included along with it necessary implements for obtaining a tissue sample, thus, an apparatus for obtaining a tissue sample.  

	Ahern teaches that researchers are buying kits because they contain premade reagents and save time (page 4, third para). Ahern also teaches a kit with a syringe and needle (an apparatus) (Figure, page 1). Ahern also teaches that kits contain everything necessary to isolate cells in one step (page 4, sixth para).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Fodor and Ahern because Ahern teaches that kits represent a known improvement because they save researchers time and contain everything necessary to isolate cells in one step.

Conclusion
Amending claim 1 to remove the “comprising” and replace it with “consisting of” would overcome the prior art rejection.  With respect to the elected species of all 100 target genes recited in claim 1, such a claim would be free of the prior art.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634